Case: 2:11-cv-01016-EAS-MRM Doc #: 2491 Filed: 09/16/19 Page: 1 of 9 PAGEID #: 127694




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


                                         Case No. 2:11-cv-1016
   IN RE: OHIO EXECUTION
   PROTOCOL LITIGATION                   JUDGE EDMUND A. SARGUS, JR.
                                         Magistrate Judge Michael R. Merz
   This document relates to:
                                         DEATH PENALTY CASE
   Plaintiff James Galen Hanna
                                         Execution Scheduled For
                                         December 11, 2019


        Plaintiff James Hanna’s Response to Show Cause Order Regarding
                       Evidentiary Hearing (ECF No. 2478)


        Plaintiff Cleveland Jackson has this day filed a comprehensive response

  (ECF No. 2490), to this Court’s show cause order, explaining that this Court

  should proceed to conduct the previously scheduled evidentiary hearing in light

  of the nonfinal panel decision in In re Ohio Execution Protocol Litig. (Henness), No.

  19-3064, ___ F.3d ___, 2019 U.S. App. LEXIS 27365 (6th Cir. Sep. 11, 2019).

  This Court should conduct a hearing on Hanna’s preliminary injunction motion

  as well as a hearing for Plaintiff Cleveland Jackson, because: (1) a hearing is

  warranted on the common issues he has with Plaintiff Cleveland Jackson, for all

  the reasons stated by Jackson in his response; and (2) a hearing is warranted

  on Hanna’s paradoxical reaction claim, because Henness has no impact on

  that claim.
Case: 2:11-cv-01016-EAS-MRM Doc #: 2491 Filed: 09/16/19 Page: 2 of 9 PAGEID #: 127695




        I.     This Court Has Reason To Conduct An Evidentiary Hearing On
               James Hanna’s And Cleveland Jackson’s Common Issues, For
               All The Reasons Stated In Jackson’s Response.
        Plaintiff James Hanna’s motion for preliminary injunction presents many

  identical issues to those currently before the Court for Jackson, and for which

  this Court had earlier ordered a hearing. (See Hanna’s Third Amended Individual

  Supplemental Complaint, ECF No. 2396, ¶¶1913-2168, PageID 115229-77).

  Becausethese particular issues presented by Hanna and Jackson are identical,

  Hanna respectfully incorporates and adopts Jackson’s response in full, as

  providing cause for an evidentiary hearing as to their common claims. (See, ECF

  No. 2490.)

        As Jackson has explained in that adopted response, this Court should

  hold a hearing on Hanna’s and Jackson’s claims that the midazolam protocol

  violates the Eighth Amendment because it creates a substantial risk of severe

  pain that will be experienced by the individual subjected to the protocol, and

  there are available, feasible, alternative methods of execution that significantly

  reduce that risk of pain.

        As explained in Jackson’s response, this Court should proceed with its

  scheduled hearing on these issues that Jackson and Hanna have in common

  because: (1) Henness is not final (Jackson Show Cause Response, Section I); (2)

  Even so, Jackson and Hanna can meet the first prong of Glossip first stated in

  Henness, because the evidence they will present includes additional evidence not

  presented by Henness from Drs. Greenblatt, Exline, and Edgar (Jackson Show

  Cause Response, Section IIA); (3) It is proper to hold a hearing where that



                                          2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2491 Filed: 09/16/19 Page: 3 of 9 PAGEID #: 127696




  evidence has already been disclosed (Id., Section IIB); (4) Because this Court

  should exclude Dr. Antognini’s testimony under Daubert, Jackson’s and Hanna’s

  record will differ from Henness’s record, providing them stronger grounds for

  relief than Henness (Jackson Show Cause Response, Section IIC); (5) On the

  second Glossip prong, Jackson and Hanna present different alternatives from

  those presented by Henness, and the Sixth Circuit’s decision has not addressed

  such alternatives, i.e., firing squad, shooting, and the four-drug D-DMA method

  (Id., Section III); and (6) Jackson and Hanna are entitled to build their record for

  further review, especially in light of the shortcomings of the Henness opinion.

  Id., Section IV.

        For these reasons, all fully incorporated and adopted herein by Hanna,

  this Court has cause to conduct the scheduled evidentiary hearing on the

  common Eighth Amendment issues presented by Jackson and Hanna.

        II.    Henness Does Not Affect This Court’s Adjudication Of Hanna’s
               Paradoxical Reaction Claims, Which Were Neither Raised
               Nor Addressed By Henness

        As Hanna has noted in his motion for preliminary injunction (ECF No.

  2435, PageID 117007, 117017-25), he presents issues which are different from

  those presented by Jackson (or Henness), and for which this Court should grant

  an evidentiary hearing. Specifically, unlike Jackson (or Henness), Hanna has

  asserted a separate claim that the use of the midazolam-based three-drug

  protocol violates the Eighth Amendment, because, given his individual

  characteristics, Hanna will have a paradoxical reaction to the midazolam, which

  will heighten his sensation of pain, creating even greater pain and suffering with


                                           3
Case: 2:11-cv-01016-EAS-MRM Doc #: 2491 Filed: 09/16/19 Page: 4 of 9 PAGEID #: 127697




  a protocol that already causes extreme, unconstitutional pain and suffering. (See

  Third Amended Individual Supplemental Complaint, ECF No. 2396, ¶¶1899-

  1901, PageID 115223-24.)

        In (Henness), the panel did not address any “paradoxical reaction” claims

  such as Hanna’s because they were not at issue in Henness. It addressed the

  constitutionality of the protocol as administered to an average person who had

  not alleged any special vulnerability to heightened arousal and sensation from

  midazolam.         Hanna has numerous risk factors identified in the scientific

  examination of midazolam and benzodiazepines that make him vulnerable to

  heightened sensation during the execution process. The scientific literature

  identifies all of these as risk factors for a paradoxical reaction: advanced age (70),

  post-traumatic stress disorder, major depression, cognitive disorder, brain

  damage, and a history of alcohol abuse. (See Motion for Preliminary Injunction,

  ECF No. 2435, PageID 117018-21) (explaining scientific basis of paradoxical

  reaction to benzodiazepines, risk factors, and showing that Hanna has a large

  constellation of those risk factors).

        The Sixth Circuit panel, therefore, has not adjudicated (and has not

  foreclosed) either Hanna’s claim, or the type of claim raised by Hanna in ¶¶1899-

  1901 of his Third Amended Complaint. Henness thus does not affect Hanna’s

  entitlement to a hearing, and to preliminary injunctive relief on ¶¶1899-1901 of

  his complaint.

        That conclusion is evident when one examines the evidence that Hanna

  proposes to present at a preliminary injunction hearing, none of which was


                                            4
Case: 2:11-cv-01016-EAS-MRM Doc #: 2491 Filed: 09/16/19 Page: 5 of 9 PAGEID #: 127698




  presented by Henness, and none of which is to be presented by Jackson. Hanna

  has set forth for this Court an outline of the evidence that he would expect to

  present at a hearing on these issues, and all of that evidence is particular to him

  and has never been the subject of any prior proceedings.

        Hanna’s evidentiary presentation would include the following unique,

  factual matters that have yet to be considered by this Court or the Sixth Circuit:

        (1)    Testimony from psychologist Dr. Howard Fradkin, Ph.D.,
        about the horrendous and complex trauma endured by Hanna over
        his lifetime and Hanna’s resulting mental illness, including post-
        traumatic stress disorder, major depression, and borderline
        personality disorder – all of which are risk factors for a paradoxical
        reaction to midazolam whereby Hanna’s arousal and sensation of
        the pain would be heightened. (See Motion for Preliminary
        Injunction, ECF No 2435, PageID 117023; Report of Dr. Howard
        Fradkin, Ph.D., ECF No. 2435-1, PageID 117034-91 (detailing
        Hanna’s history of complex trauma and resulting mental illnesses
        that would be presented as proof on Hanna’s paradoxical reaction
        claim);

        (2)   Testimony from neurologist Dr. Douglas Scharre, M.D., about
        the scope and nature of Hanna’s brain damage through
        neuroimaging, where brain damage is also a risk factor for a
        paradoxical reaction to midazolam or other benzodiazepines.
        (Motion for Preliminary Injunction, ECF No 2435, PageID 117022-
        23; Declaration of Douglas Scharre, M.D., ECF No. 2435-4, PageID
        117121-23 (discussing Hanna’s history indicating brain injury, and
        need for neuroimaging to fully evaluate the nature and extent of his
        brain damage);

        (3)   Testimony from pharmacologist Craig Stevens, Ph.D.,
        explaining the pharmacological bases for paradoxical reactions as
        well as the science and research establishing the risk factors for
        paradoxical reactions. (Motion for Preliminary Injunction, ECF No
        2435, PageID 117023).

        (4)   Testimony from anesthesiologist David Lubarsky, M.D., who
        would explain how Hanna’s unique characteristics make him
        especially vulnerable to, and/or likely to have, a paradoxical
        reaction, were he administered midazolam as contemplated by the
        execution protocol. (Id., PageID 117023-24).

                                          5
Case: 2:11-cv-01016-EAS-MRM Doc #: 2491 Filed: 09/16/19 Page: 6 of 9 PAGEID #: 127699




        Evidence of James Hanna’s history of trauma, evidence of James Hanna’s

  brain damage, evidence of the nature and science of the paradoxical reaction,

  and evidence of Hanna’s specific likelihood of suffering that reaction was never

  at issue in Henness. As such, Henness does not affect James Hanna’s

  entitlement to an evidentiary hearing and to preliminary injunctive relief on

  ¶¶1899-1901 of his complaint. This Court, therefore, should proceed with a

  preliminary injunction hearing on ¶¶1899-1901 of Hanna’s Third Amended

  Individual Supplemental Complaint, for all the reasons Hanna has stated in his

  motion. And, as Hanna has noted in his motion, he will require sufficient time

  to prepare and present such evidence following the commencement of the next

  federal fiscal year.

                                   CONCLUSION

        In sum, therefore, and for all the reasons stated by Jackson in his response

  (ECF No. 2490) to this Court’s show cause order (incorporated in full here), this

  Court should still hold its planned hearing on Hanna’s claim that the Ohio

  execution protocol violates the Eighth Amendment because it unconstitutionally

  inflicts severe pain upon a sensate individual, and there are available

  alternatives that significantly reduce the risk of severe pain: firing squad,

  shooting, and the four-drug D-DMA alternative. See Third Amended Individual

  Supplemental Complaint, ECF No. 2396, ¶¶1913-2168, PageID 115229-77).

        Likewise, because Henness never addressed a paradoxical reaction claim

  and certainly did not consider evidence of Hanna’s unique physiological

  characteristics that would lead to a paradoxical reaction, this Court should


                                          6
Case: 2:11-cv-01016-EAS-MRM Doc #: 2491 Filed: 09/16/19 Page: 7 of 9 PAGEID #: 127700




  conclude that Henness has no impact on ¶¶1899-1901 of Hanna’s Third

  Individual Supplemental Complaint. This Court should conduct a hearing on

  those issues in James Hanna’s case, as he has requested in his motion for

  preliminary injunction.




                                         7
Case: 2:11-cv-01016-EAS-MRM Doc #: 2491 Filed: 09/16/19 Page: 8 of 9 PAGEID #: 127701




                     Respectfully submitted this 16th day of September, 2019.


                                             Deborah L. Williams

                                             Federal Public Defender
                                             Southern District of Ohio

                                             By

                                             /s/ Allen L. Bohnert
                                             Allen L. Bohnert (0081544)
                                             Trial Attorney for Plaintiff Hanna

                                             Paul R. Bottei
                                             Co-Counsel for Plaintiff Hanna

                                             Assistant Federal Public Defenders
                                             Office of the Federal Public Defender
                                             for the Southern District of Ohio
                                             Capital Habeas Unit
                                             10 West Broad Street, Suite 1020
                                             Columbus, Ohio 43215
                                             Telephone: 614.469.2999
                                             Fax: 614.469.5999
                                             Allen_Bohnert@fd.org
                                             Paul_Bottei@fd.org

                                             David L. Doughten
                                             4403 St. Clair Avenue
                                             Cleveland, Ohio 44103
                                             (216) 361-1112
                                             Co-Counsel for Plaintiff Hanna




                                         8
Case: 2:11-cv-01016-EAS-MRM Doc #: 2491 Filed: 09/16/19 Page: 9 of 9 PAGEID #: 127702




                            CERTIFICATE OF SERVICE

        I hereby certify that on September 16, 2019, I electronically filed the

  foregoing Plaintiff Hanna’s Response to Show Cause Order Regarding

  Evidentiary Hearing with the Clerk of the United States District Court for the

  Southern District of Ohio using the CM/ECF system, which will send notification

  of such filing to the email addresses of opposing counsel that are on file with the

  Court.



                                        /s/ Allen L. Bohnert
                                        Trial Attorney for Plaintiff Hanna




                                          9
